DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. [U.S. Pub. No. 2015/0102891 A1].
Regarding claim 1, Yoon discloses an inductor 100 comprising: 
a magnetic body (e.g., 50, Paragraph 0033, 0046, Fig. 1) including a magnetic substance; 
a substrate (e.g., 23, Paragraph 0049, Fig. 1) disposed within the magnetic body 50; and 


    PNG
    media_image1.png
    720
    787
    media_image1.png
    Greyscale

Regarding claim 2, Yoon discloses a first distance from an upper surface of a portion of the outermost turn of the coil 42 disposed on the first portion (e.g., lower portion of the substrate 23) to an upper surface of the magnetic body 50 is different from a second distance from an upper surface of a portion of the outermost turn of the coil disposed on the second portion (e.g., upper portion of substrate 23) to an upper surface of the magnetic body 50 (see annotated Fig. 3).

Regarding claim 4, Yoon discloses a third distance from an upper surface of a portion of the innermost turn of the coil 42 disposed on the third portion (e.g., portion of substrate 23 near via 46) to an upper surface of the magnetic body 50 is different from the first and second distances (see annotated Figure 3).

    PNG
    media_image2.png
    651
    701
    media_image2.png
    Greyscale


Regarding claim 6, Yoon discloses that at least a portion of an upper surface the coil 42 is disposed on an incline (e.g., surface of coil 42 is tilted vertically from upper surface of body 50) with respect to at least one of opposing upper and lower surfaces of the magnetic body 50 (oriented as shown in Fig. 1).
Regarding claim 7, Yoon discloses a distance from the upper surface to the lower surface of the magnetic body is 0.8 mm (e.g., equivalent to dimension T which is 1mm-0.2mm, Paragraph 0043).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837